COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     John E. Deloach, Individually, John E. Deloach as General Partner of
                         John E. Deloach Family Limited Partnership, and John E. Deloach
                         Family Limited Partnership v. Stephen Stelly

Appellate case number:   01-19-00182-CV

Trial court case number: CV29534

Trial court:             253rd District Court of Chambers County

       On April 8, 2022, the Supreme Court of Texas reversed this Court’s prior judgment in
this case and remanded this case for further proceedings. In light of the Supreme Court’s
opinion, the Court orders the parties to file additional briefing of no more than 5,000 words
each.
       The appellants’ supplemental brief is due August 29, 2022.
       The appellee’s supplemental brief is due September 19, 2022.


       It is so ORDERED.

Judge’s signature: ______/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ____August 9, 2022___